Title: John Barnes to Thomas Jefferson, 26 February 1819
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir,
              George Town D.C. 26th Feby 1819.
            
            I have at length had an interview with the Hon: Mr King, though much engaged;—who was pleased to inform me he had received a few days since a letter from General Armstrong to the following purport; viz: Of your having declin’d the Trust in favour of John Hartwell Cock Esq. of Fluvanna County in Virginia, Administrator with the will annexed of General Kosciusko.—
            From a part of the conversation, it appeared to me Mr King had been referred to Mr Wirt, who had confirmed the intelligence. Schould it really be so, I shall at all times, be ready to attend to any communications you may be  pleased to make, respecting any transactions of mine, relative to my Agency of the late General Koscus Kosciusko, passed or present, to the entire satisfaction, I trust, of Mr Cock.
            You have Sir, I believe, every necessary statement of my several accounts, up to the 17th Octo 1817., when the apparent balance then rendered, was, (exclusive of interest on my extra advance of $812 &c &c—) $278.08.
            On reviewing at the same time said account, I thought from the nature of the latter transactions, I had in equity, as well custom & usage, a reasonable claim to the annexed charges & commissions; to which I beg leave to refer you; and indeed I ought then to have transmitted you.—They were then stated and prepared to accompany them; but through delicacy, to the then deranged state of the General’s finances,—delayed & since neglected to the present, and herewith enclosed for your approbation or dissent, will be conformed to.—
            
              With all due respect, and ever grateful for the many passed favours confered,—I am, dear Sir, Your obdt svt
              John Barnes.
            
          